Petition for Writ of Mandamus Denied and Opinion filed January 30, 2003








Petition for Writ of Mandamus Denied and Opinion filed
January 30, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00076-CV
____________
 
IN RE MARTIN CARDENAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On January 24, 2003, relator,
an inmate, filed a petition for writ of mandamus in this Court seeking to compel
the judge of the 179th District Court of Harris County to enter a nunc pro tunc order to reflect
credit for time served.  See Tex. Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed January 30, 2003.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.